Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule that prohibits assaulting staff. He challenges this de termination on the ground that it was not based upon substantial evidence. We disagree. Presented in evidence at the disciplinary hearing was a detailed misbehavior report describing the charged misconduct together with the testimony of two correction officers who were eyewitnesses to the events in question. This was sufficient to constitute substantial evidence of petitioner’s guilt (see, Matter of James v Strack, 214 AD2d 674, 675). We reject petitioner’s contention that the Hearing Officer erred by refusing to call an additional correction officer as a witness after two eyewitness correction officers had already testified. This request was properly denied on the ground that petitioner failed to demonstrate that the additional witness could offer any nonredundant information pertaining to the misconduct in question (see, 7 NYCRR 254.5 [a]; see also, Matter of Cowart v Pico, 213 AD2d 853, 855, lv denied 85 NY2d 812).
Cardona, P. J., Mikoll, White, Yesawich Jr. and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.